Citation Nr: 0631896	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  03-30 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder (PTSD) for the period 
between October 17, 2002 and February 2004.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for PTSD 
and assigned a 50 percent disability evaluation effective 
from October 17, 2002.  The veteran appealed that decision 
to BVA, and the case was referred to the Board for appellate 
review.  During the appeal period, the RO granted a higher 
initial rating of 70 percent from October 17, 2002, and in a 
December 2005 decision, the Board granted a 100 percent 
evaluation effective from February 2004 with the specific 
effective date to be set by the RO.  

The veteran appealed the Board's December 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(Court) and in an Order dated in June 2006, the Court 
vacated the Board's decision denying an initial evaluation 
in excess of 70 percent and remanded the case for 
proceedings consistent with the Joint Motion for Remand 
(Joint Motion) filed in this case.  The case has since been 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Between October 17, 2002 and February , the veteran's 
chronic and severe PTSD was productive of occupational 
impairment, hypervigilance, intrusive dreams, social 
isolation, relationship dysfunction, social adjustment 
issues, high startle response, minimal insight, occasional 
passive suicidal ideation, a severely blunted affect, poor 
attention span, poor concentration, poor memory, and semi-
delusional thinking.


CONCLUSION OF LAW

Resolving all doubt in favor of the veteran, the criteria 
for a 100 percent disability evaluation for PTSD from 
October 17, 2002 to February 2004 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  

In the decision below, the Board has granted the veteran's 
claim for an initial evaluation in excess of 70 percent for 
PTSD for the period between October 17, 2002 and February 
2004, and therefore the benefit sought on appeal has been 
granted in full.  Accordingly, regardless of whether the 
requirements of the law have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.



Background and Evidence

VA medical records dated from May 1987 to March 2003 
document the veteran's treatment for various disorders, 
including PTSD.  The veteran sought treatment in February 
2003 with complaints of PTSD.  He reported having nightmares 
and increased symptomatology since the Gulf War and the 
events of September 11th.  He was prescribed Buspar.  

VA medical records dated from October 2002 to March 2003 
indicate that the veteran was referred by an Urgent Care 
nurse in January 2003 for PTSD services that he had 
requested.  He reported having problems with preoccupation 
and reexperiencing Vietnam-related issues.  He listed his 
two biggest problems as stress and depression.  He indicated 
that he found his job to be more stressful and noted that he 
became angry and upset and had some difficulties with his 
supervisor during the previous few weeks.  The veteran did 
not have a past psychiatric or drug problem history.  A 
mental status examination found the veteran to be neat, 
well-groomed, and he was cooperative and pleasant.  His 
overall mood was euthymic with some complaints of being 
anxious.  His speech was coherent and relevant, and his 
overall affect appeared normal.  His psychomotor behavior 
was unremarkable.  The veteran was not suicidal or 
homicidal, and he did not have a history of suicide attempts 
or physical altercations.  His perceptions were normal, and 
his thought process and content was intact.  The veteran was 
diagnosed with an adjustment disorder with mixed emotions 
with PTSD needing to be ruled out.  His Global Assessment of 
Functioning (GAF) score was recorded as 68.  The veteran 
returned for a follow-up appointment in February 2003, and 
the findings were similar.

The veteran was referred for an evaluation of PTSD in March 
2003.  Following an examination, the psychologist stated 
that the veteran's performance on most measures reported 
symptoms at a level that was slightly higher than that 
observed in individuals diagnosed with PTSD.  However, he 
also indicated that is was not unusual for one with PTSD to 
present heightened affective distress in an attempt to 
ensure that others take his symptoms seriously.  He did not 
observe any frank over-pathologizing.

VA medical records dated from October 2002 to March 2004 
document the veteran as having been seen for a follow-up 
appointment in October 2003 at which time he related having 
some difficulties at work.  He had missed a few days because 
he was not feeling well.  The veteran returned in January 
2004 at which he reported having continuing difficulties at 
work and at home.  He complained of having anxiety as well 
as arguments with his supervisors, as he believed they were 
setting him up to be dismissed.  His wife had returned after 
leaving him for a month, but she was still considering a 
divorce.  A mental status examination found the veteran to 
be neat and well groomed, and he was cooperative, but upset.  
His mood was overall euthymic with some complaints of being 
anxious.  There was some anger evident.   His speech was 
coherent and relevant, and he was not currently suicidal or 
homicidal.  He did not have a history of suicide attempts or 
physical altercations.  His perceptions were normal, and his 
thought process was intact.    The veteran was assessed as 
having an adjustment disorder with mixed emotions, PTSD, 
depression not otherwise specified, and anger.  His GAF was 
listed as 60.  

C.B., MSW, CSW (initials used to protect the veteran's 
privacy) submitted a letter dated in March 2003 in which it 
was noted that the veteran had problems with depression and 
anxiety resulting from intrusive thoughts, recurring 
nightmares about his Vietnam experiences, and increased 
stress at work.  He also indicated that the veteran had an 
adjustment problem related to his job function and that he 
had expressed a high sense of his job being in jeopardy.  
His symptoms were listed as hypervigilance, intrusive 
dreams, isolation, relationship dysfunction, social 
adjustment issues, anger, resentment, survivor guilt, and 
high startle response, which all manifested as feelings of 
depression and isolation behaviors.  C.B. stated that the 
veteran's symptoms preclude gainful employment because of 
multiple barriers, including physical restrictions such as 
hypertension and arthritis, emotional barriers such as 
depression, social barriers of isolation, and relationship 
dysfunction.

The veteran was afforded a VA mental examination in May 2003 
at which time it was noted that he was unemployed and had 
been seeing a psychiatrist for two years and was on 
medication.  He had never had any inpatient psychiatric 
admissions and denied having any current treatment.  The 
veteran reported becoming angry a lot and was resentful that 
his previous treatment had not worked well.  He also 
indicated that he became depressed about his circumstances 
and did not go to work.  He rated his mood as a five on a 
scale of one to ten, and he reported his sleep as being 
variable.  The veteran described his nightmares and 
flashbacks, but he denied having intrusive thoughts 
regarding Vietnam even though he thought about it 
occasionally.  He had limited social support, as he had no 
close friends, but he did have a very close relationship 
with his six-year old daughter.  He endorsed occasional 
passive suicidal ideation, but there were no active thoughts 
of suicide or suicidal intent or plan.  Although he did feel 
as though someone was always watching him, he denied having 
any hypervigilant symptoms.  He did report having irritable 
outbursts, but the veteran denied having exaggerated startle 
reaction.  The veteran also stated that his longest civilian 
employment was for five years immediately following service.  
He had since had multiple jobs, but he was unable to 
continue his work consistently for any length of time.  

A mental status examination found the veteran to be well-
groomed and well-dressed, and he was pleasant and 
cooperative.  His mood was depressive with reactive affect, 
and no thought disorder was noted.  He was resentful that he 
was not prepared for civilian life following his military 
service, and he was frustrated and disappointed in his lack 
of accomplishments in life.  He was positive for feelings of 
guilt.  He did not have any suicidal ideation or homicidal 
thoughts, and there was no evidence of psychosis.  His 
insight was minimal, but his judgment was intact.  There 
were no significant cognitive deficits noted.  The veteran 
was assessed as having dysthymic disorder, alcohol 
dependence, and cannabis abuse, and his GAF was listed as 
60.

The veteran was also provided a VA PTSD examination in May 
2003 during which he indicated that he had been fired from 
several jobs, but related that he currently worked at the 
United States Postal Service where he had been an employee 
for 17 years.  He reported being married to his second wife 
for over 21 years, and he described the relationship as 
good.  He denied ever hitting his wife, but he did indicate 
that he had been loud and verbally abusive.  The veteran 
related that he did not get along well with his family and 
that he spent most of his time with his wife.  He did have 
one friend, but he only saw him once or twice a month, and 
he did not attend social events.  The veteran complained of 
feeling as though he was having heart attacks all of the 
time, and he reported being angry most of the time without 
knowing why.  He experienced anxiety and often had 
difficulty falling asleep.  He also described his nightmares 
regarding Vietnam.  The veteran indicated that suicide had 
crossed his mind, but he stated that it had never been a 
possibility.  He related that he found people moving around 
him and talking to be very disturbing, as there was too much 
to pay attention to and he had to be on guard against the 
possibility of something happening.  The veteran also 
indicated that he felt as though he was being watched when 
he was outside of his house.

An examination found the veteran to be casually dressed and 
looking young for his age.  He talked slowly and cautiously 
without much elaboration.  He did describe events in good 
detail when asked to do so, but he seemed to generally be an 
uncommunicative person and guarded in his self-disclosure.  
There was an indication of semi-delusional thinking.  His 
expression of affect was severely blunted so that there was 
little variation in self-expression.  His mood was 
depressed, and he did admit to having suicidal thoughts even 
though he had never acted on them.  The veteran indicated 
that he was continually angry, but he denied having violent 
actions.  He demonstrated a poor span of attention and a 
poor ability to concentrate as well as poor memory, but he 
did demonstrate some abstract reasoning ability.  The 
examiner commented that there was evidence of persistent 
avoidance of stimuli associated with traumatic events and 
noted that the veteran had a markedly diminished interest in 
significant activities.  The veteran had a restricted range 
of affect as well as persistent symptoms of increased 
arousal, and he was hypervigilant.  The examiner indicated 
that the veteran's symptoms caused clinically significant 
distress and impaired his social functioning and diminished 
his satisfaction with work and life.  It was considered 
evident that he was depressed, which was the primary result 
of emotional and social withdrawal, which was accompanied by 
a blunted affect, anger, depression, delusional experiences, 
and guardedness.  The examiner diagnosed the veteran with 
PTSD and depressive disorder not otherwise specified, and 
his GAF was reported as being 50.

C.B., MSW, CSW (initials used to protect the veteran's 
privacy) submitted a letter dated in November 2003 in which 
he indicated that the veteran had initially presented with 
problems of severe depression and anxiety related to his 
symptoms of PTSD.  His symptoms included intrusive thoughts, 
recurring nightmares, and flashbacks, and his isolation 
behaviors, avoidance of stimulus, hypervigilance, anger, and 
resentment had led to a high degree and relationship and job 
jeopardy, which was exacerbated by the pressure and stress 
of his daily work function.  It was noted that the veteran 
had been assessed with a GAF score of 50 in June 2003, but 
C.B. indicated that there had been a steady decline in the 
veteran's ability to cope with daily life stress since that 
time.  This decline resulted in a GAF score of 40 due in 
part to the veteran's inability to sleep, relationship 
dysfunction, and social isolation to avoid stimulus.  His 
lack of energy for work resulted from his inability to sleep 
and from the expenditure of emotional energy needed for him 
to face each day.  C.B. further stated that those 
circumstances had made it very difficult for the veteran to 
function at work, and as such, had resulted in placing his 
job in increased jeopardy.  This had led to more severe 
depression, which resulted in a dangerous work environment 
because he required concentration and focus as a driver.  
C.B. also commented that the veteran's PTSD was chronic and 
severe in nature.  

Private medical records dated in November 2003 indicate that 
the veteran was referred for a neurological evaluation 
because of his complaints of transient loss of attention 
following a car accident.  It was noted that he had lost 
attention for a few seconds while driving for work and hit a 
guard rail.  He was able to return to work after a couple of 
days and drove to Alabama and Michigan without problems, but 
he did have to stop along the way.  The veteran reported 
having lapses of attention for a few seconds twice per 
month.  It was also noted that he had been seeing a 
psychiatrist and that he had been diagnosed with PTSD.  He 
had decreased memory, anxiety, nervous tension, and 
depression related to his experiences in Vietnam, and he did 
have some stress, including job stress, bills, and family 
concerns.  The veteran also reported having poor sleep 
habits, nightmares, flashbacks, lapses of attention, but he 
felt normal otherwise.  Following an examination, the 
physician listed his impression as transient lapse of 
awareness probably relative sleep deprivation, anxiety, 
depression, preoccupation, and poor attention.  A 
nonconvulsive seizure had to be ruled out, and it was 
recommended that the veteran not drive.

The veteran's wife submitted a lay statement in December 
2003 in which she related that she had first met the veteran 
at work in 1975.  She indicated that she had observed his 
anger and defiance at work and noted that he was using drugs 
at that time.  She also stated that the veteran was fired 
from that job as well as from others and that he tended to 
isolate himself from others.  The veteran's wife also noted 
that he experienced recurring dreams and that he had poor 
hygiene.  

The veteran's employment records from the United States 
Postal Service indicate that he missed a lot of work in 2003 
and 2004.  During that time frame, he used annual leave, 
sick leave, and leave without pay.  These records also show 
that he stopped working there in February 2004.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by 
the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment 
of the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned a 70 percent disability 
evaluation for his PTSD for the period between October 17, 
2002 and February 2004 pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that diagnostic code, a 70 
percent disability evaluation is assigned when there is 
evidence of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even 
some, of the enumerated symptoms recited for particular 
ratings.  Id.  The use of the phrase "such symptoms as," 
followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
veteran is entitled to a higher initial evaluation for PTSD 
for the period between October 17, 2002 and February 2004.  
The Board notes that the veteran does not meet all of the 
criteria set forth under Diagnostic Code 9411; however, it 
is not necessary that all of the particular symptoms 
described in the rating criteria for a particular degree of 
disability be present.  The medical evidence does show that 
veteran had hypervigilance, intrusive dreams, social 
isolation, relationship dysfunction, social adjustment 
issues, and high startle response.  He also had minimal 
insight, occasional passive suicidal ideation, and a 
severely blunted affect, and his attention span, ability to 
concentrate, and memory have been described as poor.  There 
was also some evidence of semi-delusional thinking.  
Significantly, the November 2003 private physician commented 
that the veteran had severe depression and anxiety and that 
his PTSD was chronic and severe in nature.  

Moreover, the veteran was assessed having a GAF score 
between 40 and 68 during this time period.  A GAF score 
between 31 and 40 reflects some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  A GAF score ranging 41 to 50 is 
contemplated for serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning.  A GAF score between 51 and 60 reflects 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning.  A GAF score 
between 61 and 70 reflects some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful relationships.  
See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition of 
the American Psychiatric Association in the rating 
schedule).   

In addition, the evidence of record shows that the veteran 
began having difficulty at work prior to February 2004.  In 
this regard, a March 2003 letter from a private physician 
noted that the veteran had increased stress at work and had 
an adjustment problem related to his job function.  In fact, 
the private physician stated that the veteran's symptoms 
precluded gainful employment because of multiple barriers, 
which included emotional barriers such as depression, social 
barriers of isolation, and relationship dysfunction.  In 
addition, the veteran told the May 2003 mental examiner that 
he had become depressed about his circumstances and stopped 
going to work, and the May 2003 VA PTSD examiner indicated 
that the veteran had been fired from several jobs.  
Moreover, VA medical records dated in October 2003 and 
January 2004 indicate that the veteran was having difficulty 
at work, and he complained of having anxiety and arguments 
with supervisors because he believed they were setting him 
up to be dismissed.  A November 2003 statement from a 
private physician stated that the veteran's circumstances 
made it very difficult for him to function at work, and as a 
result, had placed his job in jeopardy.  The private 
physician also stated that the veteran's problems led to 
more severe depression, which resulted in a dangerous work 
environment because he required concentration and focus as a 
driver.  Indeed, the veteran's employment records do 
indicate that he missed a lot of work in 2003 and 2004.  As 
such, it appears that the veteran's occupational impairment 
began prior to February 2004 and ultimately resulted in his 
termination.  

As noted previously, it is not necessary that all the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present, and it is 
evident from the medical evidence that the level of 
impairment more nearly approximates a 100 percent 
evaluation. Mauerhan, 16 Vet. App. at 442.  Accordingly, the 
Board finds that the present severity of the disability at 
issue is more appropriately reflected by a 100 percent 
evaluation.  The benefit of the doubt is resolved in the 
veteran's favor.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.97, Diagnostic Codes 9411.


ORDER

Subject to the provision governing the award of monetary 
benefits, a 100 percent disability evaluation for PTSD for 
the period between October 17, 2002 and February 2004 is 
granted.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


